MEMORANDUM **
Ronald Bratton appeals pro se the district court’s dismissal without prejudice of his 28 U.S.C. § 2254 petition. He raises three issues on which a Certificate of Appealability (COA) was issued (whether the district court was required to offer him the opportunity to amend his petition to delete unexhausted claims; whether the district court abused its discretion by not holding district court proceedings in abeyance while Bratton exhausted his claims; and whether the district. court erred by not exercising authority granted by AEDPA to deny unexhausted claims on the merits), and two that are not certified having to do with ineffective assistance of counsel.1 We *857decline to consider the uncertified issues or to expand the COA beyond what was allowed by the motions panel of this court. Ninth Cir. R. 22-1 advisory committee’s note.
Because each of the certified issues was also raised in James v. Giles, No. 98-56751, we vacated submission pending a decision in that case. It has now been rendered. 269 F.3d 1124 (9th Cir.2001). James controls, and we accordingly vacate the district court’s order dismissing the petition and remand for further proceedings that are consistent with James.
REVERSED IN PART AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Bratton raises four additional uncertified issues in his "Amended” Opening Brief which *857was not timely filed. We decline to consider these issues as the brief was untimely and the issues are not certified for appeal.